DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
second gas infusion reactor configured to receive at least one of the foam and the gas and an ultraviolet light irradiation source integrated with the second gas infusion reactor of claim 1.
a third vessel in fluid communication with at least on of the first vessel and the second vessel the third vessel configured to treat the transferred contaminant with at least one of ozone and a high energy treatment of claim 22.
  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 22, and 24 -26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1, the originally filed disclosure does not provide written description support in the manner required by 35 USC 112(a) for a second gas infusion reactor 
In claim 22, the originally filed disclosure does not suggest a third vessel configured to treat the transferred contaminant with high energy treatment.  Support is found for treating with ozone as indicated in specification, but clear original support for high energy treatment is not found.
Claims 2-15 and 24 -26 are rejected for their dependence on an indefinite claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  4, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “source ... supplying at least one oxidizing agent selected from the list comprising...’ The “source” as defined by the Markush group is indefinite because it is not defined by a proper Markush group because it is not closed and therefore it is unclear what alternatives are encompassed by the claim.  See MPEP 2173.05(h)(I).
Claim 4 recites “at least one reducing agent selected from a list comprising...”  The Markush group is indefinite because it is not defined by a proper Markush group 
Claims 19 recites “connected to a source supplying one or more reagents selected from a list comprising”.  The “source” as defined by the Markush group is indefinite because it is not defined by a proper Markush group because it is not closed and therefore it is unclear what alternatives are encompassed by the claim.  See MPEP 2173.05(h)(I).
Claim 20 is rejected for its dependence on claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,122,165 to Wang et al. (“Wang”) in view of U.S. Patent No. 5,545,330 to Ehrlich (“Ehrlich”).
As to claim 16, Wang teaches a contaminant treatment system, comprising:
a first vessel(See 3 and/or 12 in Fig. 1) configured to receive liquid comprising a contaminant (13 and see also at least col. 1 lines 35-68), the first vessel comprising a first headspace (14) including one or more of a foam and a gas (See col. 10 lines 40-65);
a first inlet (9/4) in fluid communication with the first vessel, the inlet configured to introduce one or more gasses into lower area of the first vessel and to transfer at least some of the contaminant to the first headspace (See 4 and col. 10 lines 35-50),
wherein the contaminant is capable of being destroyed using UV light irradiation in at least two of the liquid, the foam and the gas (See in Fig. 1, the position of the UV lamp 44 will allow it to irradiate the liquid directly, and the gas and foam via transmission of UV rays through the surface of the liquid into the gas or foam).
Wang is different in that Wang does not does not teach a second vessel in communication with the first and having a second headspace and second inlet and that there is an ultraviolet irradiation source integrated with the second vessel.  However, this limitation would be met by providing two gas diffusion reactors having a UV lamp in Wang in series.  Ehrlich is directed to a water treatment system for contaminated water (See Ehrlich abstract).  Ehrlich provides for serial ozone treatment and stripping of contaminants (See in Fig. 2 62A and 62B).  Ehrlich explains that providing additional ozonation reactors in series facilitates enhancing of the ozone treatment (See Ehrlich col. 5 lines 40-55).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a series of duplicate gas infusion reactors having a vessel, headspace, and inlet for case and UV in Wang in order to provide for additional gas treatment as taught by Ehrlich.  See also MPEP 2144.04(VI)(B), mere duplication of parts found in the prior art is not patentably significant unless new and unexpected results are produced.
At to claims 17 and 18, Wang and Ehrlich teach the system of claim 16, but do not mention a third vessel acting as a conduit between first and second vessel.  However, this would be met by providing a third gas infusion reactor between a first and second.  Ehrlich is directed to a water treatment system for contaminated water which uses gas sparging and stripping of the contaminants (See Ehrlich abstract).  Ehrlich provides for serial ozone treatment and stripping of contaminants (See in Fig. 2 62A and 62B).  Ehrlich explains that providing additional ozonation reactors in series facilitates enhancing of the ozone treatment (See Ehrlich col. 5 lines 40-55), and that the number is selected based on the treatment needs (See Ehrlich col. 5 lines 40-55). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a series of duplicate gas infusion reactors having a vessel, headspace, and inlet for case and UV in Wang in order to provide for additional gas treatment as taught by Ehrlich.  See also MPEP 2144.04(VI)(B), mere duplication of parts found in the prior art is not patentably significant unless new and unexpected results are produced. In doing so the intervening additional reactor would act as a conduit between the inlet receiving liquid from the first reactor vessel and an outlet providing fluid to the second reactor vessel.
As to claim 21, Wang and Ehrlich teach the system of claim 16, and Wang further teaches a trap in fluid communication with the headspace for collecting and concentrating at least a portion of at least one of foam and the gas composing transferred contaminant (See 34, 48, and 18 in Fig. 1, together these element collect gas and/or foam and remove and therefore concentrate the contaminant).
As to claim 23, Wang and Ehrlich teach the system of claim 16, and further the amount of contaminant amount/concentration reduction of the system is considered to be a statement of intended use which does not serve to particularly further define the invention in terms of its structure.  See MPEP 2114.  Here the apparatus of Wang is considered to be fully capable of this function by controlling the amount of treatment agent applied and by controlling the length of time of treatment of the contaminated liquid in the system.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Erlich in further view of U.S. Patent Application Publication No. 2012/0277516 to Ball et al. (“Ball”).
As to claim 19, Wang and Erlich teaches the system of claim 16, but do not mention that the at least one of the first and second inlet are connected to a source of supplying one or more reagents selected from cyclodextrin or a surfactant.  Balls is (See Ball abstract).  Ball suggests supplying cyclodextrin (CD) with the ozone to the media (See [0021], and [0023]).  Ball explains that the using of CD results in providing an ozone clathrate which stabilizes the ozone being used for treatment (See [0074]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a cyclodextrin source n connection with one of the inlets in Wang and Erlich in order to use the DC to enhance the stability of the ozone being used for treatment as taught by Ball.
Response to Arguments
Applicant's arguments filed 7-29-21 have been fully considered but they are not persuasive.
The new drawings still fail to capture all of the claimed subject matter in the new amended claims.
Clear written description support in the manner required by 35 USC 112(a) was not found for 1-15, 22, and 24 -26.
Claims 19 and 20 are considered indefinite.
Although claims 1-15, 22, 24-26 are not met by the prior art but no statement regarding allowable subject matter can be made because the claims are rejected under 112(a).
Claim 16 is considered to be obvious over Wang and Erlich for the reasons above.  Notably, by duplicating the reactors in Wang along with the UV source the UV source would be present and integrated in the second reactor.  The fact that a UV source is not shown in the second reactor Erlich is not persuasive, the test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim 20 is not treated by prior art but it cannot be considered allowable since it is not clear how indefinite claim 19 would be amended to overcome the indefiniteness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773